Citation Nr: 0732307	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  97-33 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1985 to July 
1989 and from July 1991 to November 1991.  

This case comes before the Board of Veterans Appeal (Board) 
on appeal from a rating decision of November 1996 of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter has previously been before the Board.  In June 
1999, the issue was remanded for further development.  In 
September 2000, the Board denied service connection for 
acquired psychiatric disorder, to include, PTSD, disthymic 
disorder, major depression and anxiety disorder.  The 
Secretary and the appellant (the parties) filed a joint 
motion for remand.  In January 2002, the Court vacated that 
part of the Board's September 2000 decision pertaining to the 
issue of entitlement to service connection for acquired 
psychiatric disorder, to include PTSD, dysthymic disorder, 
major depression and anxiety disorder, citing VCAA. In July 
2002, the Board denied service connection for PTSD.  The 
parties filed a joint motion for remand, citing VCAA.  In 
October 2003, the Court vacated the Board's July 2002 
decision pertaining to the issue in this matter.  In January 
2005 the Board denied the veteran's claim.  In April 2007 the 
Court vacated and remanded the case to the Board.

During the pendency of this appeal, in September 2000, the 
veteran revoked the power of attorney given to the Disabled 
American Veterans.

In connection with his appeal, the veteran was afforded a 
hearing before a hearing officer at the RO in April 2000.  In 
addition, the veteran testified before the undersigned member 
of the Board in Washington, D.C. via videoconference in April 
1999.  A transcript of each of the hearings has been 
associated with the claims file.

The issue of evaluation of PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.304, 3.304(f), 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  



Legal Criteria and Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).

In a private report of examination, dated in November 2003, 
the examiner stated the following:

[The veteran] has avoided thinking or talking about his 
traumas except for now that he is in group.  He has felt 
emotionally numb and void of feeling.  He does not trust 
others.  He has very few close friends and very rocky 
interpersonal relationships. He has felt alienated and 
different.  "I did not feel appreciated."  He has had a 
sense of doom negativity.  "I always see death."  He has 
lost interest in things that he previously enjoyed 
including social activities and sports.  He does have 
difficulty remembering certain aspects of his traumas as 
there are blanks in his memory.

. . .

[The veteran] . . .presents with classic symptomatology 
related to Post Traumatic Stress Disorder.  Based on my 
review of records and my interview of [the veteran], it 
is my professional opinion that he meets all criteria 
for Post Traumatic Stress Disorder as outlined in the 
DSM IV.  It is true that [the veteran] did not have a 
combat MOS, however, the experiences he relates to and 
that are outlined in the record, particularly having to 
due clean up and see severely injured people as well as 
the constant fires would certainly rise to the level of 
trauma considered by the DSM IV.  He is in fact being 
treated for Post Traumatic Stress Disorder by the VA and 
they have acknowledged this disorder.  I have reviewed 
his Buddy Statement and it is clear that there is a 
nexus between these outlined stressors and his current 
diagnosis.

The diagnosis was PTSD related to his military experience, 
chronic, severe.

In this case, the record establishes a diagnosis of PTSD and 
a medical nexus to service.  38 C.F.R. § 3.304(f).  

In the April 2007 decision the Court made a determination 
that the evidence of record corroborated the stressors.  

There being a diagnosis of PTSD, a competent medical opinion 
linking the diagnosis of PTSD to in-service stressors, and a 
corroboration of the claimed stressors, service connection is 
warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Court, in it's decision of April 2007, ordered that 
service connection for PTSD be granted and an appropriate 
disability rating be determined.  Service connection for PTSD 
has been granted, a disability rating must be assigned.

Accordingly, the case is REMANDED for the following action:

The AOJ should determine and assigned 
the appropriate disability rating for 
the service connected PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


